Mayo, J.
A contract will be construed, not with reference to what the parties call it, but with reference to its actual provisions; and, although it be a contract to which the law has given no distinctive name, it will be none the less binding. 12 An. 125.
2.Either labor or land may be leased for a part of its products; and where the owner of land contracts with a person to furnish him material to build a house and with tools to clear forty acres of land, and with supplies to make crops on said •land, with the condition that the tenant shall clear and cultivate the land for five years, and have all the products, after paying the land owner for his supplies, such a contract is a lease of the land, in consideration of the labor of the tenant. 22 An. 438.